Citation Nr: 1753373	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014, the Board remanded the claim for additional development.


FINDING OF FACT

The evidence is against a finding that the Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records reflect two VA audiometric readings that must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI) units.  In the charts below, ASA units appear to the left and in parentheses, while ISO-ANSI units appear to the right.  

The May 1965 audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(10)25
(10)20
(5)15
/
(20)25
LEFT
(10)25
(0)10
(0)10
/
(0)5

The October 1965 audiological evaluation noted pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
(10)25
(0)10
(5)15
/
(20)25
LEFT
(10)25
(0)10
(0)10
/
(5)10

Audiometric testing was not performed upon separation from service, but clinical whispered voice testing showed 15/15 for each ear.

The Veteran contends his current hearing loss disability is related to in-service noise exposure.  The evidence demonstrates that the Veteran participated in combat operations in Vietnam, and the Board finds no reason to call into question that he exposure to combat noise in service.

September 2001 post-service medical treatment records noted that the Veteran was seen for pain and swelling around his left ear.  His hearing decreased in his left ear and he was treated for left otitis externa.  An August 22, 2005 medical record noted vertigo and ear fullness of uncertain etiology, probably consistent with vestibular dysfunction.

The Veteran was afforded a VA examination in January 2011, at which time he reported hearing difficulties in service and continuing thereafter.  In addition to his in-service noise exposure, he noted post-service occupations as an assembly line worker and mechanic from 1968-1975, an over-the-road food salesman from 1975-1990, and a self-employed automatic transmissions salesman.  He stated recreational noise exposure included hunting, all-terrain vehicles (ATV), and NASCAR mechanics, among other things.  The Veteran reported that he had hearing protection when working with NASCAR.  On the January 2011 VA audiological evaluation, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
55
55
LEFT
35
30
35
45
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The January 2011 examiner felt that she could not resolve the issue of whether it is as likely as not that the Veteran's bilateral hearing loss is related to service without resorting to mere speculation.  She stated that the Veteran first reported hearing loss in 2009, and that he had a history of exposure to occupational and recreational hazardous noise post-service in addition to his claimed noise exposure while in service.  She stated that the Veteran's current bilateral sensorineural hearing loss appears to be greater than what would be expected due to aging alone.  The VA examiner also cited to scientific research from the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing Loss, which indicates that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  She further noted that the Veteran's current loss can be due to aging, military, and post-service noise exposure, as well as other factors not yet identified.  The VA examiner also stated that the Veteran's hearing loss was first documented more than 40 years after service, and that the manifestations of military versus non-military acoustic trauma with the current hearing loss would be speculative.

The Veteran received another VA examination in November 2014.  The examiner noted that The Noise Manual, (Revised Fifth Edition, edited by Berger et al., page 140) and an OSHA publication states that the degree of any noise-induced hearing loss is highly correlated with the intensity and duration of the noise exposure.  The examiner also mentioned that the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing Loss scientific research indicated that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  The examiner stated that similarly, the Institute of Medicine (IOM) committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service concluded in 2005 that "there is not sufficient evidence from longitudinal studies... whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure..."  The examiner finally opined that medical care notes were negative for ear or hearing complaints until 2001 and the first evidence of hearing loss was documented in 2009; and in the absence of an objectively verifiable noise injury at separation from service in 1968, it was reasonable to conclude that the current bilateral hearing loss was less likely as not caused by or a result of military noise exposure.

As the January 2011 VA examiner could not provide a medical opinion as to the etiology of the Veteran's hearing loss without resorting to speculation, and as the November 2014 VA examiner did not appear to accept as true that the Veteran did indeed suffer in-service acoustic trauma during combat operations in Vietnam (noting an absence of an objectively verifiable noise injury at separation) in formulating a negative nexus opinion, the Board needed to obtain an expert opinion to address the matter of nexus.

An expert medical opinion was obtained in August 2017.  The examiner opined that the Veteran's hearing loss was not related to his military service.  He noted that the Veteran's reports of noise exposure while in Vietnam included small arms fire, anti-tank assaults, helicopters and explosives from 1966 to 1968, and that although a separation audiogram was not performed clinical testing was 15/15.  Following discharge, he had additional noise exposure from assembly-line work, NASCAR mechanic work (where he used hearing protection), hunting and ATV.  The examiner further indicated that a 1965 audiogram showed a mild high frequency loss in his right ear of 25 dB, and he did not report hearing difficulty until 2001 when he had left external otitis.  He noted high frequency hearing loss in 2011 and a bilateral symmetric down sloping audiogram.  The examiner reasoned that the Veteran has a history of noise exposure following separation from service, he did not complain of hearing loss until 2011, with the exception of an infection in 2001 (30-40 after service), and he had a mild high frequency loss in the right ear when he was inducted into service; therefore, the shape of his audiogram in 2011 is consistent with presbycusis (aging).  The examiner reported that, if his hearing loss was related to noise exposure, he would have expected a steeper high-frequency loss with a significant high frequency difference between ears, if related to shooting.  Finally, he noted that his hearing loss is primarily from aging.

The Veteran's contentions alone that his bilateral hearing loss was due to acoustic trauma incurred during service are insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing diminished hearing, the negative August 2017 opinion is of more probative weight as it pertains to the question of nexus.  Indeed, the examiner provided a clear explanation as to why the Veteran's current bilateral hearing loss could not be medically related to his period of service, based on post-service medical history and the nature of the current disability itself.  The causes of his hearing loss involve complex medical questions, and as a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2016).  The Board adds that although the Veteran noted to the January 2011 VA examiner her has experienced hearing loss since service, prior medical evidence shows that at private evaluations on February 11, 2000, July 11, 2003, March 12, 2004, March 24, 2005, and August 22, 2005, he denied any hearing changes.  There is also no objective evidence of a hearing loss disability within the Veteran's first post-service year. 

The Veteran has not submitted additional medical opinion evidence favoring his claim.  Thus, the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  Reasonable doubt does not arise and the appeal has to be denied.


ORDER

Service connection for a bilateral hearing loss disability is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


